Case 2:20-cv-00400-SPC-MRM Document 13 Filed 02/09/21 Page 1 of 3 PageID 85




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JOHN A SCHULTZ,

             Plaintiff,

v.                                               Case No: 2:20-cv-400-SPC-MRM

WILSON LIGHTING OF
NAPLES, INC., BRIAN
WILSON and ROBERT
WILSON, III ,

              Defendants.
                                          /

                              OPINION AND ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s

Report and Recommendation. (Doc. 12). Judge McCoy recommends denying

the parties’ Joint Renewed Motion for Approval of Parties’ Settlement

Agreement and Stipulation of Dismissal with Prejudice. Neither party objects

to the Report and Recommendation, and the time to do so has expired.

       A district judge “may accept, reject, or modify in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1). The district judge “shall make a de novo determination of those



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00400-SPC-MRM Document 13 Filed 02/09/21 Page 2 of 3 PageID 86




portions of the report or specified proposed findings or recommendations to

which objection is made.”      Id.   And “[t]he judge may also receive further

evidence or recommit the matter to the magistrate judge with instructions.”

Id.

      After examining the file independently and upon considering Judge

McCoy’s findings and recommendations, the Court accepts and adopts the

Report and Recommendation.

      Accordingly, it is now

      ORDERED:

      1. United States Magistrate Judge Mac R. McCoy’s Report and

         Recommendation (Doc. 12) is ACCEPTED and ADOPTED and the

         findings are incorporated herein.

      2. The parties’ Joint Renewed Motion for Approval of Parties’

         Settlement Agreement and Stipulation of Dismissal with Prejudice

         (Doc. 11) is DENIED without prejudice.

      3. By February 23, 2021, the parties must elect one of these options:

            a. File an amended joint motion to approve a settlement

               agreement that adequately addresses the issues identified in

               Judge McCoy’s Report and Recommendation and file a fully

               executed settlement agreement that is binding on relevant

               parties if approved by the Court; or




                                         2
Case 2:20-cv-00400-SPC-MRM Document 13 Filed 02/09/21 Page 3 of 3 PageID 87




           b. Defendants file an Answer so that this case may proceed with

              the Court entering an FLSA Scheduling Order.

     DONE and ORDERED in Fort Myers, Florida on February 9, 2021.




Copies: All Parties of Record




                                     3
